Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 27, 2022

                                     No. 04-22-00100-CV

                   IN THE INTEREST OF B.Z.B AND B.Z.H., Children

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018EM507605
                        Honorable Eric J. Rodriguez, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. Appellant is unable to afford to pay court costs; no costs of court are taxed
for this appeal.

       It is so ORDERED on April 27, 2022.


                                               _____________________________
                                               Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court